Fullerton, J.
On September 13, 1911, the appellants employed the respondents, who are attorneys at law, to represent them and prosecute to a final determination certain actions then pending in the courts of the state of Idaho, in which the appellants were actual parties or parties in interest. The contract of employment was in writing and distinctly specified the services to be performed. As a consideration for the services, it was agreed that the appellants should turn over to the respondents, on the final determination of the actions, 125,000 shares of the capital stock of the corporation, and cause the shares to be transferred to the respondents on the books of the corporation. The respondents immediately entered upon the performance of the services and continued therein for a considerable time, when a difficulty arose between the respondent Roche and the appellant John Madar, causing Roche to write a letter declining to continue longer in the employment. This difficulty, according to the contention of the respondents and their witnesses, although dis*23puted by the other side, was afterwards adjusted, and Roche continued to perform services until both counsel were finally discharged by John Madar, acting on behalf of himself and the other appellants. The causes referred to in the written contract were conducted by other counsel and brought to a final determination.
The present action was brought by respondents to recover the stock and cause its transfer on the books of the corporation. The trial resulted in a judgment in favor of the respondents, and it is from this judgment that the present appeal is prosecuted.
The appellants first assign error upon the findings of fact. It is contended that there was no reemployment or reinstatement of the contract after Roche had announced his intention to withdraw from the employment. But without entering upon an extended review of the evidence, we think it convincing upon the question. The fact was not only testified to by both of the respondents, but they are corroborated by disinterested witnesses who testify to services performed by them in the causes after the letter of withdrawal was written. On the other side, the testimony is practically that of John Madar alone, and he is contradicted in certain particulars by certified copies of the records taken from the causes in the Idaho courts. Again, it is said in this connection that the services performed were inconsequential and trivial. But, to the contrary, we think the showing is that the services were consequential and valuable. Not only were pleadings prepared and filed and the causes extensively briefed, but, when the employment was entered upon, the appellants were in default in certain of the actions, which the respondents were able to have set aside, the work of so doing requiring several trips from the attorneys’ place of residence in this state to the courts in Idaho, where the causes were pending.
*24The second contention is that there is a fatal variance between the pleadings and the proofs. In their complaint, the respondents alleged the contract of hire, their entering upon the duties of the employment, and their continuance therein until their wrongful discharge by the appellants. The proofs were, as has been indicated, a withdrawal by one of counsel, his subsequent reemployment under the same contract, and the subsequent wrongful discharge of both counsel. This, we are clear, is not a fatal variance, nor proof of a different contract from that alleged in the complaint. The terms of the contract remained the same. If there was at any time a severance of the original relation, there was also a resumption of that relation, and the rights and liabilities of the parties remained after the resumption as they were originally. It was competent, therefore, for the respondents to declare upon the original contract, and they are not to be nonsuited, conceding that their proofs show an intermediate break and renewal of the contract.
The case of Baxter v. Billings, 83 Fed. 790, cited and relied upon by the appellants, presents, in our opinion, an entirely different question. In that case a contract was made with two attorneys, for a stipulated compensation, to conduct certain litigation. Before the con-' tract was completed, one of the attorneys died, and it was held that the other could not recover upon the contract. While we think the case sound, it does not present the question presented here. There the death of one of the attorneys put an end to the contract, and there was, and could be, no revival of the original contract. Of necessity there must be a new contract, either express or implied, and the court could well hold that any action to recover fees by the surviving attorney must be based upon the new contract. But here no such condition exists. It was competent for the *25parties to reinstate the contract, and having done so, it was obligatory upon all the parties.
The third contention is that there is no mutuality of remedies. If we have correctly gathered the appellants’ meaning, it is that, since in an action for specific performance they could not have compelled the respondents to perform the services agreed on their part to be performed, the respondents cannot, notwithstanding an actual performance on their part, enforce a specific delivery of the shares of stock. But as we understand the doctrine of mutuality of remedies, it applies only where the contract is executory, not to a contract which has been fully performed on one side and nothing remains to be done on the other but turn over the agreed compensation for the performance. This last is the situation here. The respondents have fully performed or, what is the same thing, performed all that was required or contemplated by their contract until it was breached by the other side. In other words, the compensation agreed upon has been earned, and the question is not, was there originally a lack of mutuality of remedy, but rather, can the appellants urge this original lack of mutuality as a defense to performance on their part, after the contract has been performed by the other party? We are clear they cannot.
The fourth contention is that the remedy of the respondents is one for money damages and not a specific performance of the agreement to deliver the shares of stock. It is a general rule, it is true, that contracts for the sale of personal property will not ordinarily be enforced specifically, and that the general rule is as applicable to the sale of shares of stock as it is to other forms of personal property. But it cannot be said that this is an ordinary contract for the sale of shares of stock. It was a specific fee agreed upon between liti*26gants and their attorneys. In this state it is expressly provided by statute, Rem. Code, § 474, that the “measure and mode of compensation of attorneys and counselors shall he left to the agreement, express or implied, of the parties . . .” and when a particular mode of compensation is agreed upon, we know of no reason why it may not he enforced, and why the attorney may not in any instance resort to that legal method necessary to its enforcement; provided, of course, the contract is fair and aboveboard, and not the result of fraud or inequity such as will avoid contracts made between attorneys and prospective clients generally.
The fifth contention is that the respondents were guilty of laches in instituting their action. But we cannot think this contention requires an extended discussion. That it was brought well within the period of the statute of limitations is not questioned, and this period will mark the limit of the right to maintain an action, unless some special reason is shown why a shorter period should he enforced. A diligent reading of this record fails to disclose any such special reason.
Lastly, it is contended that the shares of stock contracted to he delivered to the respondents were the separate property of the appellant Mary Madar, and thus not a subject of contract by John Madar for a community obligation. The trial court, however, found that the shares of stock were community property of the contractors, not the separate property of Mrs. Madar. With this finding we agree. Being community property, the shares were a proper subject of contract by John Madar when contracting on behalf of the community.
The judgment is affirmed.
Maih, O. J., Parker, Mitchell, and Holcomb, JJ., concur.